UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52792 SUSPECT DETECTION SYSTEMS INC. (Exact name of small business issuer as specified in its charter) Delaware 98-0511645 (State of incorporation) (IRS Employer ID Number) 150 West 56th Street, Suite 4005,New York, NY 10019 (Address of principal executive offices) 972 (2) 500-1128 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of May 17, 2010, 73,555,493shares of common stock, par value $0.0001 per share, were issued and outstanding. TABLE OF CONTENTS Page PART I Item 1. Financial Statements F- Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4(T). Controls and Procedures 6 PART II Item 1. Legal Proceedings 7 Item IA. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Removed and Reserved 8 Item 5. Other Information 8 Item 6. Exhibits 8 PART I FINANCIAL INFORMATION Item 1.Financial Statements. SUSPECT DETECTION SYSTEMS INC. & SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) INDEX TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010, AND 2009 (Unaudited) Consolidated Financial Statements- Consolidated Balance Sheets as of March 31, 2010, and December 31, 2009 F-2 Consolidated Statements of Operations for the Three Months Ended March 31, 2010, and 2009 F-3 Consolidated Statements of Cash Flows for Three Months Ended March 31, 2010, and 2009 F-4 Notes to Consolidated Financial Statements March 31, 2010, and 2009 F-6 F-1 SUSPECT DETECTION SYSTEMS INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (NOTE 2) AS OF MARCH 31, 2010, AND DECEMBER 31, 2009 (Unaudited) ASSETS March 31, December 31, Current Assets: Cash and cash equivalents $ $ Restricted cash Inventory Prepaid expenses Total current assets Property and Equipment: Property and equipment Less - Accumulated depreciation ) ) Property and equipment, net Other Assets: Severance pay fund Prepaid expenses, non-current Goodwill Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable - Trade $ $ Accrued liabilities Advances from customers Deferred revenues Due to Directors and stockholders Total current liabilities Long-term Debt: Accrued severance pay Total liabilities Commitments and Contingencies Stockholders' Equity: Common stock, par value $0.0001 per share, 250,000,000 shares authorized; 73,435,493 and 71,822,893 shares issued and outstanding in 2010 and 2009, respectively Additional paid-in capital Common stock subscribed - Accumulated (deficit) ) ) Total Stockholders' Equity Less - Noncontrolling Interest ) ) Total stockholders' equity, Net Total Liabilities and Stockholders' Equity $ $ The accompanying notes to consolidated financial statements are an integral part of these consolidated balance sheets. F-2 SUSPECT DETECTION SYSTEMS INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (NOTE 2) FOR THE THREE MONTHS ENDED MARCH 31, 2010, AND 2009 (Unaudited) Three Months Ended March 31, Revenues, net $ $ Cost of Goods Sold Gross Profit Expenses: Research and development Selling, general and administrative Professional fees paid by issuance of common stock - Total operating expenses Income (Loss) from Operations ) Other Income (Expense): Interest income - Interest (expense) ) - Total other income (expense) ) Provision for Income Taxes - - Net Income (Loss) Before Noncontrolling Interest ) Less - (Income) Loss Attributable to Noncontrolling Interest ) Net (Loss) $ ) $ ) (Loss) Per Common Share: (Loss) per common share - Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding - Basic and Diluted The accompanying notes to consolidated financial statements are an integral part of these consolidated statements. F-3 SUSPECT DETECTION SYSTEMS INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (NOTE 2) FOR THE THREE MONTHS ENDED MARCH 31, 2010, AND 2009 (Unaudited) Three Months Ended March 31, Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash (used in) operating activities: Common stock issued for officers' compensation - Common stock issued for consulting services - Depreciation Changes in Assets and Liabilities- Inventory Prepaid expenses Accounts payable - Trade Accrued liabilities ) Advances from customers ) ) Accrued severance pay Deferred revenues - Net Cash (Used in) Operating Activities ) ) Investing Activities: Deposit from Severance fund - ) Purchases of Property and Equipment ) ) Net Cash (Used in) Investing Activities ) ) Financing Activities: Issuance of common stock for cash - Due to Director and stockholder Net Cash Provided by (Used in) Financing Activities Net Increase (Decrease) in Cash ) ) Cash and Cash Equivalents - Beginning of Period Cash and Cash Equivalents - End of Period $ $ Cash and Cash Equivalents - End of Period Consisting of: Cash in bank $ $ Restricted cash Total $ $ Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest $
